Title: To Alexander Hamilton from James McHenry, 7 August 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir!
            War Department 7th August 1799
          
          It is represented that the Fort at Portsmouth requires to be garrison’d with a Company; that it wants a new  Magazine, Platforms to be laid; embrazures to be opened, the walls to be repaired, and the Cannon to be mounted.
          After enumerating in my instructions bearing date the 4th February ulto., certain fortifications on the sea board, which it would be proper should be garrisoned, I added “It is thought there may be some other fortified places on the Sea Board, that will require attention, which is left to you to decide upon, after you have taken a deliberate view of the subject.”
          I request, should you think it proper, that you will send one of the best Officers of the Corps of Artillerists and Engineers to Portsmouth to examine the Works, and report what repairs are indispensibly necessary, and to superintend such as may be authorized.
          As soon as I am informed on this subject, I shall place funds in the hands of my Agent Mr Jacob Sheafe of Portsmouth, to procure the materials, and pay the Workmen.
          I am Sir, With great respect, Your obedient Servant.
          
            James McHenry
          
          Major General Alexander Hamilton
        